HERNANDEZ, Judge (specially concurring). I concur in the result only. I do not see that there is any conflict among Rules 7(b)(2) and 23(c)(1) (§§ 13-14A-7(b)(2) and 13-14A-23(c)(1), N.M.S.A. 1953 (Repl.Vol. 3, pt. 1, Supp.1976)) and § 13-14-14(D), N.M.S.A. 1953 (Repl.Vol. 3, pt. 1, 1976). These sections occur in the Children’s Code (§§ 13-14-1 through 13-14-45, N.M.S.A. 1953 (Repl.Vol. 3, pt. 1, 1976)), passed by the Legislature, and the Children’s Court Rules of Procedure (§§ 13-14A-1 through 13-14A-47, N.M.S.A. 1953 (Repl.Vol. 3, pt. 1, Supp.1976)), promulgated by the Supreme Court for the purpose of enforcing the Children’s Code. The two chapters are closely related in subject-matter and purpose, and their parts must be construed in connection with each other so as to produce a harmonious whole. Trujillo v. Romero, 82 N.M. 301, 481 P.2d 89 (1971); City of Las Cruces v. Davis, 87 N.M. 425, 535 P.2d 68 (Ct.App.1975). Rule 23(c)(1) states: “(c) Time Limits. Petitions shall be filed: (1) Within 30 days from the date the preliminary inquiry was concluded if the child is not in detention . . . .” Section 13-14-14(D) states: “D.....On motion by or on behalf of a child a petition alleging delinquency or need of supervision shall be dismissed with prejudice if it was not filed within forty-five [45] days from the date the complaint was referred to probation services.” Section 13-14-14(D) means that the period consumed by the preliminary inquiry plus the period for filing the petition may not total more than 45 days. In the ordinary case, 15 days are allowed for the preliminary inquiry and 30 days are allowed thereafter (under Rule 23(c)(1)) for filing the petition. If the preliminary inquiry takes more than 15 days, however, the period for filing the petition is reduced accordingly so that the two periods together do not total more than 45 days. Rule 7(b)(2) states: “(b) Enlargement. When, by these rules or by a notice given thereunder or by order of court, an act is required or allowed to be done at or within a specified time, the court for cause shown may, at any time in its discretion: (2) Upon motion made after the expiration of the specified period, permit the act to be done. ...” This rule applied to both Rule 23(c)(1) and § 13-14-14(D). If the preliminary inquiry takes 15 days, the filing period under Rule 23(c)(1) runs out on the 45th day. If the petitioner has not filed by the 45th day, it may move for an extension under Rule 7(b)(2), so that the petition will actually be filed after the expiration of the 45-day limit set by § 13-14-14(D). If the preliminary inquiry takes fewer than 15 days (10, for example), the 30-day filing period of Rule 23(c)(1) runs out before the expiration of the 45-day limit of § 13-14-14(D) (on the 40th day, in the example given). Even though the 45-day limit has not run, petitioner must use the motion procedure of Rule 7(b)(2) to file after the 40th day. Conversely, if the preliminary inquiry takes more than 15 days (20, for example), the period for filing is shortened (to 25 days in this example in order to fit within the 45-day limit of § 13-14-14(D)). In this example, petitioner must therefore use the motion procedure of Rule 7(bX2) to file after the 45th day, even though the 30-day period of Rule 23(c)(1) has not expired. In the instant case, the notice of preliminary inquiry was sent June 3, 1977. The preliminary inquiry was concluded June 15. Under Rule 23(c)(1), plaintiff had 30 days after June 15 in which to file the petition. The petition was not filed until July 19, 1977, 33 days after June 15 and 46 days after opening the preliminary inquiry. Having exceeded the time limits of both Rule 23(c)(1) and § 13-14-14(D), plaintiff was not entitled to file the petition except on motion under Rule 7(b)(2) and at the Court’s discretion. Since no motion was entered, the petition should have been dismissed with prejudice.